Fourth Court of Appeals
                               San Antonio, Texas
                                     JUDGMENT
                                   No. 04-14-00890-CV

                             Christopher James COLEMAN,
                                        Appellant

                                     v.
                                   Dover
                        DOVER MAINTENANCE ASS’N, INC.,
                                  Appellee

                From the 150th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2014-CI-01340
                       Honorable Antonia Arteaga, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE BARNARD

     In accordance with this court’s opinion of this date, this appeal is DISMISSED WITH
PREJUDICE. Costs of appeal are assessed against the party that incurred them.

      SIGNED May 6, 2015.


                                             _________________________________
                                             Sandee Bryan Marion, Chief Justice